DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/985,803 filed 05 March 2020.

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 June 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“wherein said locking element is at least one of a push-pull pin, clamp, set knob, snap lock, spring button, and clutch lock” of claim 6
“a lock” of claim 10
“a mirror” of claim 12
“a control board” and “a display” of claim 13
“a sensor” of claim 14
“a wireless communication device” and “a computing device” of claim 15
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. [0003], line 1, “of leg” should read --of the leg--
Para. [0003], line 2, “The” should read --They--
Para. [00013], line 3, “entity have a” should read --entity having a--
Appropriate correction is required.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1, line 16, “fort five five-degrees” should read --forty five degrees--
Claim 2, line 1, “comprise” should read --comprises--
Claim 7, lines 3-4, “said angle created between said first frame support and said second frame support” should read --an angle created between said first frame support and said second frame support--
Claim 9, lines 3-4, “said angle” should read --an angle--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a height of said main trunk is such that an angle of no less than [forty five] degrees is created between a torso of said user and arms of said user.” The “height of said main trunk” is indefinite because users of different heights would require different heights of the main trunk to meet the requirement that the angle between their torso and their arms is no less than forty five degrees. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation of “wherein a height of said main trunk is such that an angle of no less than [forty five] degrees is created between a torso of said user and arms of said user, wherein said user is bent over at a waist of said user and a back of said user is straight, wherein knees of said user are bent such that said user is in a partial crouching position, and wherein said user exerts a downward force on said handle bar and said frame when gripping said handles” in claim 1 (lines 15-22) positively recites a user/body part. Applicant is suggested to functionally recite the structure in a manner to not claim the user.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US 2010/0234186).
Regarding claim 1, Fan teaches a system for a lower body assist device comprising:
a handle bar/handlebar (21) having a shaft and a support bar (See annotated Fig. 4 below),
wherein handles of said support bar allow a user to control a direction of a friction reduction apparatus/front compacting wheel (23) connected to a main trunk (See annotated Fig. 4 below. Para. [0027]: “and a handlebar 21 installed at the top of the vertical pipe 20 for controlling the turns of the front compacting wheel 23.”),
a frame having said main trunk, first frame support/left support rod (10), and second frame support/right support rod (10) (Fig. 4),
wherein said main trunk is connected to said shaft of said handle bar (Fig. 4),
wherein said first frame support and said second frame support are attached to said main trunk at a trunk end (Fig. 4),
said friction reduction apparatus connected to said first frame support and said second frame support at a friction end (Fig. 4),
wherein said friction reduction apparatus reduces friction between a floor and said frame created as a user exerts a force on said handle bar in a way that causes said frame to move in a wanted direction (Par. [0032]: “With the front compacting wheel 23, the speed and smoothness of operating and sliding the car body can be enhanced.”),
wherein a height of said main trunk is such that an angle of no less than fort five five-degrees is created between a torso of said user and arms of said user (A user is capable of adjusting their body position to create an angle of no less than forty five degrees.),
wherein said user is bent over at a waist of said user and a back of said user is straight,
wherein knees of said user are bent such that said user is in a partial crouching position, and
wherein said user exerts a downward force on said handle bar and said frame when gripping said handles (A user is capable of using the device of Fan in this position.).

    PNG
    media_image1.png
    525
    524
    media_image1.png
    Greyscale


Regarding claim 2, Fan teaches the system of claim 1, wherein said handle bar further comprise[s] a grip (Fig. 4 shows grips at either end of the handlebar 21).

Regarding claim 7, Fan teaches the system of claim 1, wherein said first frame support and said second frame support are rotatably attached to said main trunk (Paras. [0026], [0028]), wherein an angle created by said main trunk and said floor is not ninety degrees (Fig. 8 shows the angle being slightly less than ninety degrees.), wherein altering said angle created between said first frame support and said second frame support causes said angle between said main trunk and said floor to change (The connection between the support rods 10 and vertical pipe 20 via the extended arms 11 and bushing 111 would require that the angle between the vertical pipe 20 and the floor change as the support rods 10 move toward and away from each other.).

Regarding claim 8, Fan teaches the system of claim 7, wherein increasing said angle created between said first frame support and second support causes said angle between said main trunk and floor to decrease, wherein decreasing the angle between said first frame support and said second support causes said angle between said main trunk and floor to increase (As the two support rods 10 are moved away from each other and the angle between them increases, the vertical pipe 20 would tilt toward the ground. As the two support rods 10 are moved toward each and the angle between them decreases, the vertical pipe would tilt away from the ground.).

Regarding claim 9, Fan teaches the system of claim 1, wherein said first frame support and said second frame support are slidably attached to said main trunk (Para. [0026]: “another end of the left and right extended arms 11 includes a bushing 111 pivotally coupled to the vertical pipe 20 and freely rotated up-and-down, so that the left and right support rods 10 can be swayed sideway to the left and right.”), wherein altering a position of said first frame support and said second frame support about said main trunk causes said angle between said main trunk and said floor to change (As the bushing 111 is slid up the pipe 20 while the rear wheels 302 are on the ground, the angle between the pipe 20 and the ground would decrease.).

Regarding claim 11, Fan teaches the system of claim 1, wherein said friction reduction apparatus is at least one of a ski, track, pad, tennis ball, in-line skate wheel, spinner wheel, bicycle wheel, and skateboard wheel (Fig. 8 shows spinner wheels).

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 6,908,090).
Regarding claim 1, Chuang teaches a system for a lower body assist device comprising:
a handle bar having a shaft/stem (33) and a support bar/handle (34),
wherein handles of said support bar allow a user to control a direction of a friction reduction apparatus/wheels (32, 45) connected to a main trunk/shaft (30) (Fig. 2),
a frame having said main trunk, first frame support/right arm (40), and second frame support/left arm (40) (Fig. 2),
wherein said main trunk is connected to said shaft of said handle bar (Fig. 1),
wherein said first frame support and said second frame support are attached to said main trunk at a trunk end (Fig. 2),
said friction reduction apparatus connected to said first frame support and said second frame support at a friction end (Fig. 2),
wherein said friction reduction apparatus reduces friction between a floor and said frame created as a user exerts a force on said handle bar in a way that causes said frame to move in a wanted direction (Wheels 32, 45 allow the device to easily move along the floor as a user pushes the device.),
wherein a height of said main trunk is such that an angle of no less than [forty five] degrees is created between a torso of said user and arms of said user (Fig. 2. The adjustability of the stem 33 and shaft 30 would allow a user to adjust the height such that an angle of no less than forty five degrees is created.),
wherein said user is bent over at a waist of said user and a back of said user is straight,
wherein knees of said user are bent such that said user is in a partial crouching position, and
wherein said user exerts a downward force on said handle bar and said frame when gripping said handles (A user is capable of being in this position while using the device.).

    PNG
    media_image2.png
    601
    479
    media_image2.png
    Greyscale


Regarding claim 2, Chuang teaches the system of claim 1, wherein said handle bar further comprise[s] a grip (Fig. 2 shows grips at the end of the handle 34.).

Regarding claim 3, Chuang teaches the system of claim 1, wherein said support bar is one of a flatlander, plano, riser, bullhorn, drop, aero, cruiser, and butterfly (Fig. 2 shows a riser handlebar.).

Regarding claim 4, Chuang teaches the system of claim 1, wherein said shaft is telescopically inserted into said frame (Fig. 1 shows stem 33 telescopically received in shaft 30.).

Regarding claim 10, Chuang teaches the system of claim 1, wherein said friction reduction apparatus further comprises a lock/brake device (47), wherein said lock allows said user to manipulate how much of said friction is reduced by said friction reduction apparatus (Col. 3, lines 23-27: “The cambering vehicle 1 may further include two brake devices 47 attached to the rear portions of the trailing arms 40 respectively, for braking the rear wheels 45 respectively.” The brake devices 47 can be used to lock the wheels 45 to increase the friction between the wheels and the ground and can be used to adjust the amount of friction and braking between the wheels and the ground.).

Regarding claim 11, Chuang teaches the system of claim 1, wherein said friction reduction apparatus is at least one of a ski, track, pad, tennis ball, in-line skate wheel, spinner wheel, bicycle wheel, and skateboard wheel (Fig. 1 shows spinner wheels.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2010/0234186) as applied to claim 1 above, and further in view of Fathi (US 2020/0155408).
Regarding claim 12, Fan teaches the system of claim 1.
Fan fails to teach further comprising a mirror, wherein said mirror is positioned on at least one of said handle bar and said frame in a way such that a user may see what is in front of said handle bar and said frame through said mirror.
However, in a similar field of endeavor, Fathi teaches an ergonomic walker having a frame with handlebars and wheels further comprising a mirror/adjustable mirror (1212), wherein said mirror is positioned on at least one of said handle bar and said frame in a way such that a user may see what is in front of said handle bar and said frame through said mirror (Fig. 12D. Para. [0079]: “A mirror assembly 1210 can include an adjustable mirror 1212 that can be adjustably mounted to a first mirror stem 1214. The first mirror stem 1214 can be adjustably mounted to a second mirror stem 1218 at a first hinge 1216 that can be an articulating hinge. The second mirror stem 1218 can be adjustably mounted to the handlebar152 at a second articulating hinge 1220.” The mirror of Fathi is capable of being adjusted facing forward such that a user may see what is in front of said handle bar.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan by including the mirror of Fathi with the predicted result of providing an adjustable mirror such that a user can quickly and easily see possible obstacles in front of or behind them (see MPEP 2141(III)).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2010/0234186) as applied to claim 1 above, and further in view of McFee et al. (US 8,469,861, hereinafter McFee).
Regarding claim 13, Fan teaches the system of claim 1.
Fan does not teach further comprising a control board configured to receive workout data, wherein a display operably connected to said control board may present workout data to a user.
However, in a similar field of endeavor, McFee teaches a pushable, wheeled exercise apparatus comprising a handlebar attached to a main trunk further comprising a control board/control panel (26) configured to receive workout data, wherein a display operably connected to said control board may present workout data to a user (Col. 6, line 19 - Col. 7, line 8: “The control panel 26 may also comprise and/or be communicably coupled with a user interface 68, a processor 70, and/or one or more sensors 72… The user interface 68 may comprise one or more user inputs 74 and/or one or more user outputs 76…The user outputs may comprise gauges and/or a display 78 that may display information regarding a distance covered by the apparatus 10, speed of the apparatus 10, amount of resistance (e.g., high, medium, low), and an estimated/calculated amount of calories and/or body fat burned by a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fan by including the control panel of McFee. One of ordinary skill in the art would have been motivated to make this modification in order to provide the user with relevant data pertaining to their workout, such as “a distance covered by the apparatus 10, speed of the apparatus 10, amount of resistance (e.g., high, medium, low), and an estimated/calculated amount of calories and/or body fat burned by a user,” as suggested by McFee (Col. 6, lines 59-63).

Regarding claim 14, the combination of Fan and McFee discussed with regards to claim 13 above teaches the system of claim 13, further comprising a sensor/sensors (72) operably connected to said control board, wherein said sensor is configured to collect said workout data, wherein said sensor transmits said workout data to said control board, wherein said workout data contains at least one of distance data, repetition data, and time data (McFee: Col. 6, line 19 - Col 7, line 8: “The user outputs 76 may comprise gauges and/or a display 78 that may display information regarding a distance covered by the apparatus 10, speed of the apparatus 10, amount of resistance (e.g., high, medium, low), and an estimated/calculated amount of calories and/or body fat burned by a user. The display 78 may be coupled with the processor 70 and may display various information corresponding to operation of the apparatus 10, user input, and/or sensor input.”).

Regarding claim 15, the combination of Fan and McFee as discussed with regards to claim 13 above teaches the system of claim 13, further comprising a wireless communication device, wherein said wireless communication device transmits said workout data to a computing device having a user interface, wherein said computing device is configured to present said workout data to said user within said user interface (McFee: Col. 6, lines 42-58: “The user inputs 74 may comprise wired or wireless data transfer elements such as a removable memory or data transceivers, to enable the user and other devices or parties to remotely interface with the apparatus 10… Additionally or alternatively, the user inputs 74 may comprise a wireless receiver, dock, and/or connection port configured for communicably coupling with a portable electronic device such as an iPod.TM., iPhone.TM., or any mobile phone. The electronic device may comprise software and/or applications configured to interface with and operate the apparatus 10 and to store user settings, apparatus configurations, and/or recorded statistics related to the user.”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 6,908,090) as applied to claim 4 above, and further in view of Grolleau (US 2017/0320534).
Regarding claim 5, Chuang teaches the system of claim 4.
Chuang fails to teach wherein a plurality of apertures of said shaft and said frame allow for a locking element to lock said shaft and said frame in a position relative to one another, wherein changing said position causes said height of said main trunk to change.
However, in a similar field of endeavor, Grolleau teaches a wheeled scooter type vehicle comprising a handlebar telescopically received within a main trunk wherein a plurality of apertures/holes (30) of said shaft and said frame allow for a locking element/nipple (29) to lock said shaft and said frame in a position relative to one another, wherein changing said position causes said height of said main trunk to change (Par. [0073]-[0077]. Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chuang by specifying the adjustment holes and locking pin of Grolleau. One of ordinary skill in the art would have been motivated to make this modification in order to provide “locking and unlocking of the relative translational movement of the upper inner tube 15 in the lower tube 14 of the steering rod 3,” as suggested by Grolleau (Para. [0073]), with the predicted result of allowing a user to easily adjust and lock the height of the handlebars to a comfortable position.

Regarding claim 6, the combination of Chuang and Grolleau as discussed with regards to claim 5 above teaches the system of claim 5, wherein said locking element is at least one of a push- pull pin, clamp, set knob, snap lock, spring button, and clutch lock (Grolleau: Fig. 8 shows a spring button locking element.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784